EXHIBIT 10

 

 

 

 

April 15, 2005

 

Gary M. Rodkin

By Hand

 

 

Dear Gary:

 

This letter describes the terms and conditions of your active employment with
PepsiCo Beverages and Foods (with PepsiCo, Inc., its subsidiaries, divisions,
affiliates, predecessors and successors, the “Company”) and confirms the
arrangements relating to your transition from the Company. The material terms
and conditions of this letter agreement have been approved by the Compensation
Committee of the Board of Directors.

 

 

1.  Status and Responsibilities.

 

(a) As of March 30, 2005, you relinquished your position as Chairman and CEO of
PepsiCo Beverages and Foods and from that date until July 1, 2005, you will
continue to be employed by the Company.

 

(b) On July 1, 2005, your employment will end (the “Separation Date”) and you
will be entitled to deferred vested retirement benefits under the normal
provisions of the PepsiCo Salaried Employees Retirement Plan and the Pension
Equalization Plan (collectively, the “Retirement Plans”). You will also be
entitled to distribution of your account balances under the normal provisions of
the PepsiCo 401(k) Plan for Salaried Employees.

 

(c) From your Separation Date through June 30, 2007 (the “Consulting Period”),
you agree to be available to consult with the Company and to provide such
consulting services as shall reasonably be requested by the Chief Executive
Officer of PepsiCo, Inc., regarding the global beverage and food businesses. You
also agree during this period to respond to inquiries or reasonable requests for
assistance from the Company related to matters that arose during your
employment. You will be reimbursed for pre-approved reasonable and appropriate
business expenses incurred by you in connection with such services as the
Company requests of you.

 

2.  Compensation and Benefits.

 

(a) 2005 Salary and Bonus.    Until your Separation Date, your current base
salary will continue to be paid in accordance with normal payroll procedures.
Your 2005 annual and premium bonus will be determined on a six month pro-rata
basis and your total bonus amount will be calculated based on the team and
individual performance score equal to 100% of target. You will receive your 2005
annual and premium bonus and the unpaid balance of your 2004 premium bonus on or
prior to March 14, 2006.



--------------------------------------------------------------------------------

(b) Personal Benefits (Health, etc.).    You and your covered dependents will
continue to be covered under the Company’s personal benefit coverages
(including, without limitation, medical, dental, life insurance and long-term
disability benefits) applicable to active employees through your Separation
Date, subject to your continued payment of all applicable employee
contributions. Thereafter, you and your covered dependents will be eligible for
continued personal benefit coverages that are normally in effect following
employment separation, as modified by the Company from time to time. Please note
that personal benefits are neither fixed nor guaranteed and may be amended or
terminated by the Company at any time.

 

(c) Retirement Plans.    Your benefit under the Retirement Plans shall be
calculated based on your earnings, your age and service through your Separation
Date.

 

(d) Equity Awards.    The Company has provided you with a schedule of your
outstanding equity awards, and you and the Company have confirmed the accuracy
of that schedule. You will be permitted to vest your regular 2005, 2004 and 2003
option awards and 2005 and 2004 Restricted Stock Units (RSUs) as of the date you
sign this letter agreement. You will have until your Separation Date to exercise
your vested regular option awards. Your 2005 and 2004 RSU awards will continue
to be subject to future performance criteria as established under the terms and
conditions of these awards. All of your other equity-based awards will be
subject to the normal treatment (e.g., vesting, exercisability, forfeiture,
etc.) established under the terms and conditions of those awards as determined
on your Separation Date. Should you choose to exercise any stock options, the
limitations regarding the form of exercise under the Company’s Exercise and Hold
Policy shall apply until your Separation Date.

 

(e) Consulting Period Compensation.    During your Consulting Period, you will
receive a payment of $190,000 per month.

 

(f) Executive Income Deferral Plan.    You have deferred income under PepsiCo’s
Executive Income Deferral Program (“EID”). The Company has provided you with a
schedule of your deferred income under the EID, which includes details related
to payments from the program. You acknowledge and agree that you have made no
other deferral elections under the EID and, as of the date of this letter
agreement, you shall not be entitled to elect to defer any other amounts under
the EID.

Any compensation and benefits provided to you under Sections 2(c), 2(d), 2(e)
and 2(f) that are in addition to the compensation and benefits you otherwise
would be entitled to in the absence of this letter agreement (the “Transition
Payments”) are in consideration of your promises and obligations you have under
this letter agreement and are subject to your satisfying all of your obligations
under this letter agreement. You will not be entitled to any salary, bonus or
other payments or benefits after the Separation Date, except as provided in this
Section 2 or as otherwise set out in this letter agreement.

 

3.  Non-Disclosure.

 

In the course of your employment with the Company, you acknowledge that you have
received (and may continue to receive during the Consulting Period)
“Confidential Information.” “Confidential Information” consists of information
relating to the Company’s business that derives economic value, actual or
potential, from not being generally known to others, including, but not limited
to, technical or nontechnical data, a formula (including cost and/or pricing
formula), pattern (including pricing and discount history), compilation,
program, device, method (including cost and/or pricing methods,



--------------------------------------------------------------------------------

marketing programs and operating methods), technique, drawing, process,
financial data, or a list of actual or potential customers or suppliers. You
agree that you will hold and maintain all Confidential Information in
confidence, and you will not use or disclose in any manner whatsoever (other
than within the scope of your employment with or your services rendered to the
Company) any of such information to any third party except (i) with the prior
written consent of the Company, or (ii) as required at law or under compulsion
of judicial or administrative subpoena, after notice by you to the Company of
such required disclosure.

 

4.  Non-Competition, Non-Disparagement and Non-Solicitation.

 

You agree that, until the end of the Consulting Period, you will not, without
the prior written consent of the Company, either directly or indirectly:

 

(i) participate or have any interest in, own, manage, operate, control, be
connected with as a stockholder, director, officer, employee, partner or
consultant, or otherwise engage, invest or participate (collectively,
“Participate”) in any business entity that markets, sells, distributes or
produces Covered Products (including, without limitation, the Coca-Cola Company,
Coca-Cola Enterprises or its franchisees or affiliates, Nestle, S.A., Kraft
Foods Inc., Procter & Gamble, or any entity associated or affiliated with the
foregoing entities); provided, however, that with the prior written consent of
the Company, which consent shall not be unreasonably withheld, you shall be
permitted to Participate in a business entity that makes retail sales or
consumes Covered Products without in any way competing with the Company;

 

(ii) do any act materially injurious to the reputation of the Company or which
is intended to divert customers or suppliers from the Company; or

 

(iii) solicit any Company employee (or person who was an employee of the Company
within six months of the solicitation) to leave the Company’s employment or to
accept any position with any other entity.

 

Any dispute, controversy or claim arising out of, or relating to the proviso at
the end of Section 4(i) shall be settled exclusively by binding arbitration by a
single arbitrator, conducted in the State of New York in accordance with the
rules of the American Arbitration Association then in effect. If you and the
Company are unable to mutually agree upon the arbitrator, the arbitrator shall
be chosen in accordance with the rules of the American Arbitration Association.
The arbitrator’s fees shall be split equally between the parties.

 

The provisions of this Section 4 shall not apply to prevent you and your
immediate family from collectively being holders of up to five percent (5%) in
the aggregate of any class of securities of any corporation engaged in the
prohibited activities described above, provided that such securities are listed
on a national securities exchange or registered under securities laws of Canada
or the United States. You agree that the covenants you have made in this Section
are reasonable with respect to their duration and description.

 

For purposes of this Section 4, “Covered Products” shall mean any product which
falls into one or more of the following categories, so long as the Company is
producing, marketing, selling or licensing such product anywhere in the world:
beverages, including without limitation carbonated soft drinks, tea, water,
juice drinks, sports drinks and coffee drinks; juices; snacks, including salty



--------------------------------------------------------------------------------

snacks, sweet snacks and cookies; or any product or service which you have
reason to know was under development by the Company during your employment with
the Company.

 

5.  Remedies for Breach of Section 3 or 4 .

 

You acknowledge that a breach or threatened breach by you of the terms of
Sections 3 or 4 of this letter agreement would result in material and
irreparable injury to the Company, and that it would be difficult or impossible
to establish the full monetary value of such damage. Therefore, the Company
shall be entitled to injunctive relief in the event of any such breach or
threatened breach. The undertakings and obligations contained in Sections 3, 4
and 5 shall continue as written even if other provisions of this letter
agreement terminate sooner.

 

6.  Releases.

 

(a) You agree to release and discharge the Company, and all of its respective
past, present and future directors, officers, employees, agents, plans, trusts,
administrators, stockholders and trustees from any and all claims, losses or
expenses you may have or have had or may later claim to have had against them,
whether known or unknown, arising out of anything that has occurred up through
the date you sign this letter agreement, any claims, losses or expenses arising
out of your employment with the Company or the termination of your employment;
provided, however, that you expressly do not release or discharge the Company
from any claims, losses or expenses you may have, for workers’ compensation
benefits, pension benefits, health care, life insurance, disability, other
similar benefits, for the stock awards that have vested or will vest on or
before the Separation Date or vested in accordance with the second sentence of
Section 2(d), for indemnification or insurance described in Section 9 below, or
for reimbursable business expenses incurred but not yet reimbursed. You
understand and agree that, except for the claims expressly excluded from this
release, you will not be entitled hereafter to pursue any claims arising out of
any alleged violation of your rights while employed by the Company, including,
but not limited to, claims for reinstatement, back pay, losses or other damages
to you or your property resulting from any alleged violations of state or
federal law, such as (but not limited to) claims arising under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended (prohibiting
discrimination on account of race, sex, national origin or religion); the
Americans With Disabilities Act of 1990, 42 U.S.C. §12101 et seq. (prohibiting
discrimination on account of disability); the Age Discrimination in Employment
Act, 29 U.S.C. § 621, et seq. (prohibiting discrimination on account of age);
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Equal Pay Act,
29 U.S.C. § 206(d); the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq. (protecting employee benefits); as these laws may be
amended from time to time; and any other federal, state or local law, rule,
regulation, administrative guidance or common law doctrine claim relating to
your employment.

 

By signing this letter agreement and accepting the Transition Payments provided,
you agree that, except for any claims expressly excluded from this release, you
will not hereafter pursue any individual claims (whether brought by you, an
administrative agency, or any other person on your behalf or which includes you
in any class) against the Company and any of its past, present and future
respective directors, officers, employees, plans, trusts, agents,
administrators, stockholders and trustees, by means of a lawsuit, complaint,
charge or otherwise, in any state or federal court or before any state or
federal agency, including, by way of example and not limitation, the Equal
Employment Opportunity Commission, the Department of Labor or any state Human
Rights Agencies, for or on account of anything, whether known or unknown,
foreseen or unforeseen, which has occurred up to the effective date of this
letter agreement. This release does



--------------------------------------------------------------------------------

not include any claims for breach of this letter agreement or any claims that
may arise after the date you execute this letter agreement.

 

You agree that you will re-execute the release set forth in this Section 6(a) of
this letter agreement as of the Separation Date as a condition to receiving the
Consulting Period compensation set forth in Section 2(e). You agree that the
Company will terminate your continued eligibility for Transition Payments under
this agreement if you materially breach the terms of Section 3, 4 or 6 of this
letter agreement. You also specifically agree that if you file or assert any
claim related to your employment against the Company and/or any of its
respective past, present and future officers, directors, employees, agents,
plans, trusts, administrators, stockholders and trustees for any reason other
than claims for workers’ compensation benefits, for retirement benefits, for
health care, life, disability or other similar benefits or for violation of this
letter agreement, you will repay all Transition Payments you have received. In
addition, you agree to indemnify and hold the Company and its respective past,
present and future officers, directors, employees, plans, trusts, administrators
and trustees harmless from any claim, loss or expense (including attorneys’
fees) incurred by them arising out of your breach of any portion of this letter
agreement.

 

(b) In consideration of your agreements hereunder, the Company agrees to release
and discharge you and your personal representatives, administrators, trustees,
heirs and assigns from any and all claims, losses or expenses (other than
claims, losses or expenses arising from your misconduct, criminal acts or gross
negligence) it may have or have had or may later claim to have had against you
or them, whether known or unknown, arising out of anything that has occurred up
through the date you sign this letter agreement. This release does not include
any claims for breach of this letter agreement or any claims that may arise
after the date you execute this letter agreement. In addition, the Company
agrees to indemnify and hold you and your personal representatives,
administrators, trustees, heirs and assigns harmless from any claim, loss or
expense (including attorneys’ fees) incurred by you or them as a result of the
Company’s breach of any portion of this letter agreement or the failure by the
Company to provide any of the compensation and benefits referenced herein in
accordance with the terms and conditions of this letter agreement.

 

7.  Review and Revocation.

 

This letter agreement affects important rights and obligations, and we advise
you to consult with an attorney before you sign. In order to give you time to
review and consider these arrangements, we will hold this offer open for
twenty-one (21) calendar days. For a period of up to and including seven (7)
calendar days after the date you sign this letter agreement, you may revoke it
entirely. If you decide to revoke this letter agreement, you must deliver to the
undersigned a signed notice of revocation on or before the end of this seven-day
period. Upon delivery to the undersigned of a timely notice of revocation, this
letter agreement shall be canceled and rescinded in all respects, and all
benefits granted under the terms of this agreement shall be voided in their
entirety, retroactively effective as of the date you originally signed this
letter agreement.

 

8.  Consulting Services.

 

Subject to the provisions of Section 3 and 4 hereof, the services to be provided
by you during the Consulting Period pursuant to section 1(c) shall not preclude
you from engaging in any other commercial or business activity during the
Consulting Period. You and the Company shall mutually determine the time and
location at which you shall perform any consulting services, and you shall
provide any requested services as soon as reasonably practicable following any
such request. The Company shall use its reasonable best efforts not to require
your performance of consulting services



--------------------------------------------------------------------------------

in any manner that unreasonably interferes with any of your other commercial or
business activities. You shall not, solely by virtue of the consulting services
provided hereunder, be considered to be an officer or employee of the Company
after the Separation Date, and you shall not have the power or authority to
contract in the name of or bind the Company.

 

9.  Indemnification / Insurance.

 

The Company shall indemnify you (including, without limitation, with respect to
any services you provide during the Consulting Period) and provide for the
advance of expenses in connection therewith, subject to and in accordance with
Section 3.7 of the PepsiCo, Inc. By-Laws. The Company shall maintain customary
director and officer liability insurance covering you for acts and omissions
during the time of your employment with the Company to the same extent it does
so for similarly situated executives.

 

10.  Representation.

 

By signing below, you acknowledge that you understand and voluntarily accept the
arrangements described herein. You acknowledge and agree that you have had the
opportunity to review this letter agreement with an attorney, that you fully
understand this letter agreement, and that you signed it knowingly and
voluntarily. You also acknowledge that you have not received any promise or
inducement to sign this letter agreement except as expressly set forth herein.
Finally, you represent that during the period up through the Separation Date,
and through your Consulting Period, you are committed to carrying out your
responsibilities in a diligent and professional manner and in accordance with
PepsiCo’s Worldwide Code of Conduct.

 

11.  Miscellaneous.

 

(a) In the event of your death prior to the end of the Consulting Period, your
designated beneficiaries and/or estate, as appropriate, will be entitled to
receive all compensation and benefits outlined herein (including, without
limitation, the payments referenced in Sections 2(e) hereof) in accordance with
the terms and conditions of the applicable plan or program and this letter
agreement.

 

(b) Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to you, your beneficiary or your legal representative under this letter
agreement, any federal, state or municipal taxes, social security contributions
or other amounts required to be withheld by law, and to remit such amounts to
the proper authorities. The Company is also hereby authorized to withhold or
deduct appropriate amounts with respect to any benefit plans or programs or
other elections made by you.

 

(c) This letter agreement contains all of the undertakings and agreements
between the Company and you pertaining to your separation from the Company and
supersedes all previous undertakings and agreements, whether oral or in writing,
between the Company and you on the same subject. No provision of this letter
agreement may be changed or waived unless such change or waiver is agreed to in
writing, signed by you and a duly authorized employee of the Company. Except as
otherwise specifically provided in this letter agreement, no waiver by either
the Company or you of any breach by the other of any condition or provision
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same time or any prior or subsequent time.



--------------------------------------------------------------------------------

(d) No rights or obligations under this letter agreement can be assigned or
transferred by you, except as expressly provided in Section 11(a) hereof. This
letter agreement shall be binding upon and shall be for the benefit of the
Company, its successors and assigns and you and, in the event of your death,
your estate or legal representative.

 

(e) In the event that pursuant to a final determination by a court of competent
jurisdiction any portion of this letter agreement shall be found to be invalid
or unenforceable for any reason, the remaining portions of this letter agreement
will be unaffected thereby and will remain in full force and effect to the
fullest extent permitted by law.

 

(f) This letter agreement shall be deemed a contract made under, and for all
purposes to be governed by and construed in accordance with, the laws of the
State of New York, without reference to principles of conflicts of laws. The
captions are utilized for convenience only, and do not operate to explain or
limit the provisions of this letter agreement.

 

 

Gary, we would appreciate you indicating your understanding and acceptance of
this letter agreement by signing below.

 

Very truly yours,

PepsiCo, Inc.

By:  

 

  /s/ Margaret D. Moore

   

Margaret D. Moore

   

Senior Vice President, Human Resources

 

 

I agree to and accept the terms and

provisions of this letter agreement.

 

  /s/ Gary M. Rodkin

Gary M. Rodkin

Date:        April 18, 2005